Exhibit 10.4

Portions of this Exhibit were omitted and filed separately with the Secretary of
the Commission pursuant to an application for confidential treatment filed with
the Commission pursuant to Rule 406 under the Securities Act of 1933. Such
omissions are designated as ***.

THIRD AMENDMENT TO PATENT SECURITY AGREEMENT

THIS THIRD AMENDMENT TO PATENT SECURITY AGREEMENT (the “Third Amendment”) is
entered into as of this 10th day of May, 2007 by and between UNIGENE
LABORATORIES, INC., a Delaware corporation, having its principal place of
business at 110 Little Falls Road, Fairfield, New Jersey 07004 (the “Company”),
and JAYNJEAN LEVY FAMILY LIMITED PARTNERSHIP, a Delaware limited partnership
(the “Secured Party”).

WITNESSETH:

WHEREAS, the Company and Jay Levy, a resident of New Jersey (“Levy”), are
parties to that certain Patent Security Agreement, dated as of March 13, 2001
(as amended, restated, modified or otherwise supplemented from time to time, the
“Agreement”), pursuant to which the Company granted Levy a security interest in
certain of its patents and patent applications to secure payment by the Company
of the Obligations (as defined in the Agreement);

WHEREAS, the Company and Levy entered into that certain First Amendment to
Patent Security Agreement, dated as of May 29, 2001 (the “First Amendment”), to
add a certain patent application to the Collateral (as defined in the
Agreement);

WHEREAS, the Company and Levy entered into that certain Second Amendment to
Patent Security Agreement, dated as of November 26, 2002 (the “Second
Amendment”), to reference to patent license rights granted to Upsher-Smith
Laboratories, Inc.;

WHEREAS, on February 15, 2005, Levy assigned to Secured Party the promissory
notes detailed on Schedule A hereto, and by virtue of such assignment (the
“Assignment”), Levy’s interest pursuant to the Agreement was assigned, in
accordance with Section 11 of the Agreement, to Secured Party;

WHEREAS, the Company hereby acknowledges and agrees that due to the Assignment,
Secured Party has, and Levy no longer has, rights and obligations under the
Agreement;

WHEREAS, the Company is now repaying some of the outstanding Obligations due and
payable to Secured Party;



--------------------------------------------------------------------------------

WHEREAS, in connection with, and in consideration of, such repayment, the
Company is restructuring the remaining outstanding Obligations and consolidating
all of the principal and interest currently outstanding on those certain
promissory notes payable to Secured Party, listed on Schedule B hereto, into one
secured promissory note (the “Partnership Note”), dated as of the date hereof,
payable to Secured Party in the new original principal amount of $7,418,803; and

WHEREAS, in connection therewith, the Company and Secured Party wish to
contemporaneously enter into this Third Amendment to secure the Partnership Note
instead of the notes detailed on Schedule A hereto; provided, that the Company
and Secured Party each agree that neither the Partnership Note nor this Third
Amendment represents, evidences or documents a novation of said notes, but
rather represents, evidences and documents the continuation of all obligations
and liabilities of every kind and nature of the Company outstanding thereunder
that exist as of the date hereof.

NOW, THEREFORE, in consideration of the premises, the mutual promises made
herein and for other good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

1. Definitions. All capitalized terms used and not otherwise defined herein have
the respective meanings given to them in the Agreement, the First Amendment or
the Second Amendment.

2. Amendments.

2.1. Sections 1.2 and 1.3 of the Agreement shall be amended and restated to read
in their entirety as follows:

 

  “1.2 “Event of Default” shall mean:

 

  (a) an “Event of Default” as defined in the Partnership Note;

 

  (b) any event of default specified in any Future Note; and

 

  (c) any material breach of any representation made by the Company in Section 4
hereof.

 

  1.3 “Obligations” shall mean all indebtedness, obligations and liabilities of
every kind and nature of the Company to the Secured Party now or hereafter
existing under or arising out of or in connection with the Partnership Note, all
Future Notes (if any), and this Agreement and all extensions, amendments or
renewals hereof or thereof, whether for principal, premium, interest or fees,
and all or any portion of such indebtedness, obligations or liabilities that are
paid to the extent all or any part of such payment is avoided or recovered
directly or indirectly from the Secured Party as a preference, fraudulent
transfer or otherwise.”

 

- 2 -



--------------------------------------------------------------------------------

2.2. Section 3 of the Agreement shall be amended and restated to read in its
entirety as follows:

“3. Release and Satisfaction.

3.1 Partial Release and Satisfaction.

(a) On the date on which the Company shall have repaid to the Secured Party
aggregate principal of at least $*** pursuant to the terms and conditions of the
Partnership Note, the security interest granted hereunder shall automatically
terminate in relation to (i) the United States patents identified on Schedule C
hereto and (ii) the United States patent applications identified on Schedule C
hereto and any and all patents that issue with respect thereto (collectively,
the “First Released Collateral”) and all rights to the First Released Collateral
shall revert to the Company.

(b) Upon such termination, Secured Party shall promptly file or authorize the
Company to file, at the Company’s expense, releases and satisfactions of all
registrations and/or filings of the security interests in the First Released
Collateral granted hereunder and Secured Party will execute and deliver to the
Company any additional documents or instruments as the Company shall reasonably
request to evidence such partial release and satisfaction.

3.2 Complete Release and Satisfaction. Upon the termination of this Agreement,
the Secured Party shall promptly file or authorize the Company to file, at the
Company’s expense, releases and satisfactions of all registrations and/or
filings of the security interests granted hereunder and Secured Party will
execute and deliver to the Company any additional documents or instruments as
the Company shall reasonably request to evidence such complete release and
satisfaction.”

2.3. Section 4.1 of the Agreement shall be amended and restated to read in its
entirety as follows:

“4.1 The Company owns all of the Collateral free and clear of any lien,
encumbrance, mortgage, security agreement, pledge or charge other than: (a) a
license and development agreement, dated as of November 26, 2002, by and between
the Company and Upsher-Smith Laboratories, Inc. (“USL”); (b) a license
agreement, dated as of April 7, 2004, by and between the Company and Novartis
Pharma AG (“Novartis”); and (c) a license agreement, dated as of April 13, 2002,
by and between the

 

- 3 -



--------------------------------------------------------------------------------

Company and SmithKline Beecham Corporation (“GSK”), pursuant to which the
Company has licensed to each of these parties, respectively, the right to use
the patents listed on Schedule D hereto.”

2.4. Section 10 of the Agreement shall be amended and restated to read in its
entirety as follows:

“10. Termination. This Agreement shall terminate at such time as all of the
Obligations shall have been indefeasibly fully paid and satisfied and, until
such time, but subject to Section 3.1 of this Agreement, the Secured Party shall
retain all security in the Collateral held by it hereunder.”

3. Acknowledgement of Parties. The Company acknowledges that, although Secured
Party was not a party to the original Agreement, the First Amendment and/or the
Second Amendment, by virtue of the Assignment Secured Party has been assigned
the rights and has assumed the obligations arising under the Agreement and it is
appropriate that the Company shall enter into this Third Amendment with Secured
Party (as identified in the opening paragraph of this Third Amendment).

4. No Other Changes. Except as expressly amended hereby, all of the terms and
conditions of the Agreement remain in full force and effect. All references in
the Agreement (and in the other agreements, documents and instruments entered
into in connection therewith) to the “Agreement” shall be deemed for all
purposes to refer to the Agreement, as amended by the First Amendment, the
Second Amendment and this Third Amendment.

5. Perfection of Security Interest by Filing. The Company and Secured Party
hereby agree that in connection with, and contemporaneously with the execution
of, this Third Amendment, the Company and Secured Party shall execute the
agreement attached hereto as Exhibit A (which list of patents and patent
applications on Exhibit A hereto replaces in its entirety Exhibit A to the
Second Amendment), which the Company shall then promptly file and record, at the
Company’s expense, with the U.S. Patent Trademark Office. The Company also
hereby authorizes Secured Party to prepare and file such financing statements
(including continuation statements) or amendments thereof or supplements thereto
or other instruments as Secured Party may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the Uniform Commercial Code as in effect in the
State of New Jersey from time to time.

6. Applicable Law. This Amendment shall be construed in accordance with and
governed by the laws of the State of New Jersey without giving effect to
conflicts of laws principles.

7. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed an original and all of which shall constitute one
instrument, and such counterparts may be delivered by facsimile or by electronic
mail in “portable document format” (or “.pdf”), with any such counterpart
delivered in such way deemed an original.

 

- 4 -



--------------------------------------------------------------------------------

[Signature page follows]

 

- 5 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be
executed on the day and year first above written.

 

UNIGENE LABORATORIES, INC. By:  

/s/ William Steinhauer

Name:   William Steinhauer Title:   Vice President of Finance JAYNJEAN LEVY
FAMILY LIMITED PARTNERSHIP By:   Ronald S. Levy,   Its general partner  

/s/ Ronald S. Levy

  RONALD S. LEVY By:   Warren P. Levy,   Its general partner  

/s/ Warren P. Levy

  WARREN P. LEVY



--------------------------------------------------------------------------------

Schedule A

Promissory Notes Assigned to Jaynjean Levy Family Limited Partnership

 

     Date   

Original Principal
Amount (Not

Amounts Currently

Outstanding)

1

   03/13/01    $ 300,000

2

   03/27/01      200,000

3

   04/09/01      350,000

4

   04/16/01      100,000

5

   04/23/01      400,000

6

   05/09/01      250,000

7

   05/29/01      300,000

8

   06/11/01      175,000

9

   06/19/01      275,000

10

   06/28/01      100,000

11

   07/05/01      275,000

12

   07/26/01      250,000

13

   08/13/01      200,000

14

   08/29/01      200,000

15

   09/13/01      300,000

16

   09/26/01      250,000

17

   10/11/01      200,000

18

   10/29/01      175,000

19

   11/13/01      175,000

20

   11/28/01      175,000

21

   12/12/01      175,000

22

   12/19/01      175,000

23

   02/13/02      175,000

24

   02/26/02      175,000

25

   03/13/02      175,000

26

   03/26/02      175,000              Total Principal:    $ 5,700,000          



--------------------------------------------------------------------------------

Schedule B

Outstanding Promissory Notes After Repayment to be Consolidated into the
Partnership Note

 

     Date    Currently
Outstanding
Principal Amount1

1

   03/13/01    $ 300,000

2

   03/27/01      200,000

3

   04/09/01      350,000

4

   04/16/01      100,000

5

   04/23/01      0

6

   05/09/01      250,000

7

   05/29/01      300,000

8

   06/11/01      175,000

9

   06/19/01      275,000

10

   06/28/01      100,000

11

   07/05/01      275,000

12

   07/26/01      250,000

13

   08/13/01      200,000

14

   08/29/01      200,000

15

   09/13/01      300,000

16

   09/26/01      250,000

17

   10/11/01      200,000

18

   10/29/01      175,000

19

   11/13/01      175,000

20

   11/28/01      175,000

21

   12/11/01      175,000

22

   12/19/01      175,000

23

   02/13/02      175,000

24

   02/26/02      175,000

25

   03/13/02      175,000

26

   03/26/02      175,000              Total:      5,300,000          

--------------------------------------------------------------------------------

1

Even though one of the notes listed above has no outstanding principal amount
due and owing, it is listed because interest has accrued and continues to accrue
and to be payable thereunder and such interest amounts are being consolidated
into the Partnership Note.



--------------------------------------------------------------------------------

Schedule C

First Released Collateral

 

Patent #

  

Title

  

Date of Patent

***    ***    ***



--------------------------------------------------------------------------------

Schedule D

License Rights to the Collateral

 

Name

 

US Patent #/

US Patent Application #

 

GSK

 

Novartis

 

USL

***

  ***   ***   ***   ***



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE

OF

GRANT OF SECURITY INTEREST

IN

PATENTS

United States Patent and Trademark Office

Ladies and Gentlemen:

Please be advised that pursuant to that certain Patent Security Agreement, dated
as of March 13, 2001 (as amended, restated, modified or otherwise supplemented
from time to time, the “Security Agreement”), by and between Unigene
Laboratories, Inc., a Delaware corporation (the “Company”), and Jay Levy, a
resident of New Jersey (“Levy”), the Company granted a continuing security
interest in, and continuing lien upon, certain patents and patent applications
to, and for the ratable benefit of, Levy. Subsequently, upon Levy’s assignment
on February 15, 2005 of certain promissory notes to Jaynjean Levy Family Limited
Partnership, a Delaware limited partnership (the “Secured Party”), Levy’s
interests pursuant to the Security Agreement were, in accordance with Section 11
of the Security Agreement, assigned to, and assumed by, Secured Party.
Notwithstanding the foregoing, pursuant to the Third Amendment to Patent
Security Agreement, dated as of May 10, 2007, by and between the Company and the
Secured Party, the undersigned Company has continued its grant of the security
interest in, and the lien upon, the patents and patent applications shown below
to, and for the ratable benefit of, the Secured Party:

PATENTS

 

Patent No.

 

Description of Patent

 

Date of Patent

US 6,319,685   Alpha-Amidation Enzyme (Protein Interference)   November 20, 2001
US 5,789,234   Expression Systems for Amidating Enzyme   August 4, 1998 US
5,912,014   Oral Salmon Calcitonin Pharmaceutical Products   June 15, 1999 US
6,086,918   Oral Peptide Pharmaceutical Products   July 11, 2000



--------------------------------------------------------------------------------

Patent No.

 

Description of Patent

 

Date of Patent

US 6,103,495   Direct Expression of Peptides into Culture Media (Divisional 1)  
August 15, 2000 US 6,210,925   Direct Expression of Peptides into Culture Media
(Divisional 2)   April 3, 2001 US 6,440,392   Nasal Calcitonin Formulations  
August 27, 2002 US 6,627,438   Direct Expression of Peptides into Culture Media
(Divisional 3)   September 3, 2003 US 6,737,250   Direct Expression of Peptides
into Culture Media (Divisional 4)   May 18, 2004 US 6,673,524   Oral Peptide
Pharmaceutical Products   January 6, 2004

PATENT APPLICATIONS

 

Patent Application No.

 

Description of Patent Applied For

 

Date of Patent Application

Application #10/094,306   Oral Peptide Pharmaceutical Dosage Form and Method of
Production   Filing Date: March 7, 2002

[no more text on this page]

 

- 2 -



--------------------------------------------------------------------------------

The Company and the Secured Party hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated in accordance with the terms of the Security Agreement and (ii) is
not to be construed as an assignment of any patent or patent application.

 

Very truly yours,

UNIGENE LABORATORIES, INC. By:  

 

Name:   William Steinhauer Title:   Vice President of Finance

Acknowledged and Accepted:

JAYNJEAN LEVY FAMILY LIMITED PARTNERSHIP

 

By:   Ronald S. Levy,   Its general partner  

 

  RONALD S. LEVY By:   Warren P. Levy,   Its general partner  

 

  WARREN P. LEVY

 

- 3 -